—Order, Supreme Court, Bronx County (Gerald Esposito, J.), entered September 7, 2000, which denied the motion of second third-party defendant Gateway Demolition Corporation to quash the notice vouching Gateway Demolition into the original action, unanimously reversed, on the law, without costs, and the motion granted.
In an order dated June 8, 2000, this Court affirmed the severance of the second third-party action brought against Gateway Demolition, observing that “[t]he delay in commencing the second third-party action * * * was sufficiently prejudicial, both to plaintiff and Gateway, to support the motion court’s exercise of discretion in granting the motion to sever the second third-party action” (Seay v Stateside Constr. Corp., 273 AD2d 60 [citation omitted]). It having been determined that the second third-party action against Gateway Demolition was untimely because the case was too far advanced, Fuller’s notice vouching in Gateway is equally untimely (see, Cole v Long Is. Light. Co., 14 AD2d 922). Concur — Ellerin, J. P., Wallach, Lerner and Saxe, JJ.